Citation Nr: 1742582	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-16 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right knee disability, including as secondary to service-connected left femur disability.

2.  Entitlement to service connection for left knee disability, including as secondary to service-connected left femur disability.

3.  Entitlement to a rating in excess of 10 percent for left femur extension.

4.  Entitlement to a rating in excess of 10 percent for left femur adduction, to include the period prior to February 1, 2017.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968, February 1970 to January 1976, June 1976 to March 1988 and January 1991 to December 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal of December 2010 rating decision (continued the denial of service connection for bilateral knee disabilities and an increased rating for left femur extension (then rated as status post fracture, left femur)) of the Department of Veterans Affairs (VA) Regional Office/Agency of Original Jurisdiction (RO/AOJ) in Winston-Salem, North Carolina.  

In July 2014, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is of record. 

These matters were previously before the Board and remanded in May 2015 (which also dismissed the claims of entitlement to a compensable rating for bilateral hearing loss and tinnitus because they were withdrawn by the Veteran and denied a rating in excess of 20 percent for his right shoulder disability).  The May 2015 Board remand also included the matter of service connection for degenerative joint disease (DJD) of the lumbar spine.  An interim March 2017 rating decision granted service connection for DJD of the lumbar spine and assigned a 20 percent rating effective September 24, 2007.  As this represents a complete grant of the Veteran's claim of entitlement to service connection for DJD of the lumbar spine, the issue is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

At the time of the May 2015 Board remand, the appeal as to the left femur was characterized as entitlement to an increased rating for a left femur disability (and was rated as status post fracture, left femur, under Diagnostic Code (Code) 5251 for limitation of extension under the hip and thigh rating criteria); however, the March 2017 rating decision granted service connection for status post fracture, left femur (adduction) and assigned a separate 10 percent rating from February 1, 2017, the date of a VA examination showing a separate evaluation based on reduced adduction was warranted.  Because the Veteran's reduced left femur adduction is a residual of his service connected left femur fracture (and is rated under Code 5253 for limitation of adduction under the hip and thigh rating criteria), such disability must also be adjudicated and is thus included on the title page.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudicating the Veteran's claims of service connection for bilateral knee disabilities, increased ratings for residuals of left femur fracture and TDIU.  

Regarding the claims of service connection for left and right knee disabilities, review of the record shows that, pursuant to the May 2015 Board remand, a nexus opinion was obtained in May 2016.  However, although the examiner found that the Veteran's knee disabilities are unrelated to his military service - including not secondary to his service-connected left femur disability, as noted by the Veteran's agent in the August 2017 Informal Presentation on Remand Case, the opinion fails to address whether the Veteran's knee disabilities are aggravated by his service-connected left femur disability (his limp/altered gait).  As such, the opinion is inadequate and remand for a more complete opinion is required.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran's most recent examination of the residuals of his left femur fracture was in July 2015.  With consideration of recent case law, the Board finds that the July 2015 VA examination report is inadequate for rating purposes.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  The July 2015 VA examination report does not present all of the necessary findings (especially in light of the fact that the report indicates that there was evidence of pain with weight bearing in both hips).  In addition, the rating criteria for evaluation hip and thigh disabilities includes Code 5255 for impairment of femur which rates malunion as slight, moderate or marked knee or hip disability.  The July 2015 VA hip and thigh examination report includes the finding of malunion or nonunion of the femur productive of leg length discrepancy (shortening of the left leg by 1.62 centimeters).  However, although the examiner noted bilateral hip and knee disabilities (and a separate 10 percent rating for limitation of left femur adduction was granted based on such finding), the examiner provided no opinion as to whether the malunion is productive of the Veteran's right hip and/or knee disabilities.  Thus, remand for an additional VA examination is necessary.

Finally, the claim for TDIU is inextricably intertwined with the service connection and increased rating claims being remanded for further development.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the issue of entitlement to a TDIU will be deferred pending completion of the development ordered.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate with the claims file any outstanding treatment records, including additional VA treatment records (such as those that may have been created since the last such update of the claims-file).

2.  The AOJ should arrange for an orthopedic examination of the Veteran to determine the nature and etiology of all current left and right knee disabilities and the nature and severity of his left femur disability (and provide a retrospective opinion as to the severity of his left femur disability over the appeal period, if possible.)  The claims file should be made available to and reviewed by the examiner.  Based on examination of the Veteran and review of the record, the examiner should respond to the following:

a.  Full range of motion testing of the left femur must be performed where possible.  The left and right femur should be tested in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must also provide an opinion as to the range of motion throughout the appeal period (since the Veteran's August 2009 claim for increase) in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing.

b.  For the diagnosed left and right knee arthritis, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the left and/or right knee disabilities were aggravated (i.e., worsened) by his service-connected left femur disability?

[If it is determined that left and/or right knee disabilities and/or any other lower extremity disabilities were aggravated by the Veteran's service-connected left femur (note that the Veteran has left lower leg length discrepancy attributed to his femur fracture), the examiner should specify, to the extent possible, the degree of disability (in terms of pathology and/or impairment) that is due to such aggravation.]

c.  Regarding the finding of malunion resulting from the Veteran's left femur fracture (see February 2017 VA hip and thigh conditions examination report), the examiner should provide an opinion as to whether any resulting knee or hip disability is slight, moderate or marked.  

In providing the requested opinions, the examiner should consider as necessary the May 2016 VA examination and opinion as to the etiology of Veteran's knee disabilities, the February 2017 VA hip and thigh conditions examination report which includes findings of bilateral hip disabilities and malunion and the Veteran's competent assertions of experiencing bilateral knee symptoms since his active duty service as well as developing bilateral hip and lower extremity symptoms as a result of his left femur fracture and leg length discrepancy (resulting in altered gait).  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, the AOJ should review the record and readjudicate the claims.  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his agent the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

